Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 August 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Quincy 9. August 1826—
				
				Yesterday your Letter of the 3d. instt. from Fishkiln came to hand—It would have been altogether cheering had it given me a better account of your health—But I hear the Lebanon Springs much vaunted, and hope they will prove beneficial to you—I fear Dr. Huntt passed through Lebanon, too soon for the delivery to you of my Letter by him—But supposing you to have arrived there yesterday or this day, flatter myself that mine of the 5th. will have reached there, just in time to meet you. To morrow, I am to go to Salem, to hear the Eulogy by Mr Sprague, and the next day return here—For the rest of the Month, and all or as much of the next as I can controul I hope to have little interruption here—I do not advise you to come. If you find your residence at Lebanon agreeable and remain there some weeks, George proposes to pay you a visit there, and I will enable him to furnish you with a fresh supply of money.—The business here of a private nature will give full occupation to all the Time that I can spare, and the Public business gives me more employment and anxiety, even here than I can wade through—But the Season, and the Country, compensate for every thing.All Well—Affectionately your’s
				
					J. Q. Adams.
				
				
			